          Case 3:15-cv-00675-JBA Document 1821 Filed 03/23/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

  UNITED STATES SECURITIES AND EXCHANGE
  COMMISSION,                           Civil No. 3:15cv675 (JBA)
        Plaintiff,
        v.
  IFTIKAR AHMED,                        March 23, 2021
        Defendant, and

  IFTIKAR ALI AHMED SOLE PROP; I-CUBED
  DOMAINS, LLC; SHALINI AHMED; SHALINI AHMED
  2014 GRANTOR RETAINED ANNUNITY TRUST;
  DIYA HOLDINGS LLC; DIYA REAL HOLDINGS, LLC;
  I.I. 1, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; I.I. 2, a
  minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; and I.I.
  3, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents,

          Relief Defendants.


   RULING DENYING RELIEF DEFENDANTS’ EMERGENCY MOTION FOR INJUNCTION
       AGAINST DOJ ACTION AND RELATED MOTION FOR ATTORNEY’S FEES

       Relief Defendants move the Court “to enforce the injunction against the DOJ’s action

and forfeiture of the frozen assets,” by intervening in the criminal case brought against

Defendant Iftikar Ahmed in the District of Massachusetts (MA Case). (Relief Defs.’ Emerg.

Mot. for Enforcement of Injunc. [Doc. # 1327] at 3.) Relief Defendants also seek a release of

$200,000 to pay attorney’s fees in support of their litigation in the matter. (Relief Defs.’

Emerg. Mot. for Atty’s Fees re: Bail Bond Forfeiture [Doc. # 1335].) Defendant supports the

motions and the United States Securities and Exchange Commission (SEC) and the Receiver

oppose. (Def.’s Response [Doc. # 1355]; Pl. SEC’s Obj. [Doc. # 1370]; Receiver’s Obj. [Doc. #

1369].)

       On November 7, 2019, the District of Massachusetts granted a declaration of bond

forfeiture in the MA Case, which declared the family’s home in Greenwich, Connecticut
        Case 3:15-cv-00675-JBA Document 1821 Filed 03/23/21 Page 2 of 3




forfeited as a result of Defendant Ahmed’s failure to appear in violation of his bond

agreement. United States v. Ahmed, 414 F. Supp. 3d 188, 189 (D. Mass. 2019). Relief

Defendants argue that declaration of bond forfeiture violates the asset freeze imposed by

this Court in its Preliminary Injunction [Doc. # 113], Judgment [Doc. # 1054], and Order

Appointing Receiver [Doc. # 1054], all of which freeze certain assets in order to secure

judgment for the SEC pending the resolution of Defendant’s appeals to the Second Circuit.

(Relief Defs.’ Mot. at 3; see Ruling and Order Granting Preliminary Injunc. [Doc. # 113] at

19-21; Amended Final J. Against Def. and Relief Defs.’ [Doc. # 1054] at 5-9 (listing the

assets, including any real property, available for satisfaction of the Court’s judgment);

Order Appointing Receiver [Doc. # 1070] at 13.)

       However, from the inception of this action in the District of Connecticut, the

Greenwich property was never included in the asset freeze, nor in the listing of assets

available to satisfy the judgment, precisely because it was already used as the security for

Defendant’s bond in the MA Case. (See Preliminary Injunc. at 14 n.4 (“Mrs. Ahmed also

contends that the SEC will be able to realize $9.6 million by selling her primary residence in

Greenwich [], but this property was the collateral in Mr. Ahmed’s bond in the insider

trading case and was forfeited when he fled the United States. . . . [T]he Court cannot be

assured that [it] will be available to compensate victims at this point.”); Amended J. at 5-9

(listing the Essell Farm as the only asset categorized as “Real Property” available to satisfy

the judgment against Defendant).) As such, the declaration of bond forfeiture by the

District of Massachusetts has no impact on either the Preliminary Injunction, Amended

Final Judgment, or Order Appointment Receiver imposed by this Court. Thus, Relief

Defendants’ motion to enforce the injunction [Doc. # 1327] is DENIED.

       Additionally, in declaring the bond forfeited, the District of Massachusetts also held

that Relief Defendant Shalani Ahmed did not have the ability, under Federal Rule of Civil

Procedure 24, to intervene in the criminal proceedings of her husband generally and in this


                                               2
        Case 3:15-cv-00675-JBA Document 1821 Filed 03/23/21 Page 3 of 3




bond forfeiture specifically. Ahmed, 414 F. Supp. 3d at 189-90. As Relief Defendants are

disallowed from involvement in that case, no release of funds to pay for attorneys in the MA

case for Ms. Ahmed is necessary. Accordingly, this motion for attorney’s fees [Doc. # 1335]

is also DENIED.



                                          IT IS SO ORDERED.

                                          ____________________/s/_______________________________

                                          Janet Bond Arterton, U.S.D.J.

                             Dated at New Haven, Connecticut this 23rd day of March 2021.




                                             3
